DETAILED ACTION

Amendments to the claims are acknowledged. Cancellations of claims 1-20 are acknowledged. 

Claim Interpretations
Regarding claims 21 and 36, the claimed subject matter includes using a user interface associated with a cell expansion system. The user interface will have to be provided to perform the claimed process.
In view of the specification, the cell expansion system is an apparatus with a bioreactor, therefor it is interpreted to mean a device capable of accommodating a biochemical reaction (i.e. not merely a computer control system for a generic control of a reactor device). Therefore, the subject matters in claims 21 and 36 (a process) has proper statutory tie to a machine. 
The recited cell expansion system, however, is not structurally limited to a device capable of expanding; isolating; or harvesting any cells.

Terminal Disclaimer
The terminal disclaimer filed on 3/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,669,519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closets prior art of record is Yoshida (US 6029101) in view of Antwiler (US 20080220523). However, the claims as currently presented are not anticipated or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Mon-Thur, 10:00am-6:30pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOGO SASAKI/
Primary Examiner, Art Unit 1798
3/22/22